 


114 HR 305 IH: Offshoring Prevention Act
U.S. House of Representatives
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 305 
IN THE HOUSE OF REPRESENTATIVES 
 
January 13, 2015 
Mr. Cicilline (for himself, Mr. Grijalva, Mr. Conyers, Mr. Welch, and Mr. Ellison) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide for the taxation of income of controlled foreign corporations attributable to imported property. 
 
 
1.Short titleThis Act may be cited as the Offshoring Prevention Act. 2.Taxation of income of controlled foreign corporations attributable to imported property (a)In generalSection 954(a) of the Internal Revenue Code of 1986 is amended by striking the period at the end of paragraph (5) and inserting , and, by redesignating paragraph (5) as paragraph (4), and by adding at the end the following new paragraph: 
 
(5)imported property income for the taxable year (determined under subsection (j) and reduced as provided in subsection (b)(5)).. (b)Imported property income definedSection 954 of such Code is amended by adding at the end the following new subsection: 
 
(j)Imported property income 
(1)In generalFor purposes of subsection (a)(5), the term imported property income means income (whether in the form of profits, commissions, fees, or otherwise) derived in connection with— (A)manufacturing, producing, growing, or extracting imported property; 
(B)the sale, exchange, or other disposition of imported property; or (C)the lease, rental, or licensing of imported property.Such term shall not include any foreign oil and gas extraction income (within the meaning of section 907(c)) or any foreign oil related income (within the meaning of section 907(c)). 
(2)Imported propertyFor purposes of this subsection— (A)In generalExcept as otherwise provided in this paragraph, the term imported property means property which is imported into the United States by the controlled foreign corporation or a related person. 
(B)Imported property includes certain property imported by unrelated personsThe term imported property includes any property imported into the United States by an unrelated person if, when such property was sold to the unrelated person by the controlled foreign corporation (or a related person), it was reasonable to expect that— (i)such property would be imported into the United States; or 
(ii)such property would be used as a component in other property which would be imported into the United States. (C)Exception for property subsequently exportedThe term imported property does not include any property which is imported into the United States and which— 
(i)before substantial use in the United States, is sold, leased, or rented by the controlled foreign corporation or a related person for direct use, consumption, or disposition outside the United States; or (ii)is used by the controlled foreign corporation or a related person as a component in other property which is so sold, leased, or rented. 
(D)Exception for certain agricultural commoditiesThe term imported property does not include any agricultural commodity which is not grown in the United States in commercially marketable quantities. (3)Definitions and special rules (A)ImportFor purposes of this subsection, the term import means entering, or withdrawal from warehouse, for consumption or use. Such term includes any grant of the right to use intangible property (as defined in section 936(h)(3)(B)) in the United States. 
(B)United statesFor purposes of this subsection, the term United States includes the Commonwealth of Puerto Rico, the Virgin Islands of the United States, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands. (C)Unrelated personFor purposes of this subsection, the term unrelated person means any person who is not a related person with respect to the controlled foreign corporation. 
(D)Coordination with foreign base company sales incomeFor purposes of this section, the term foreign base company sales income shall not include any imported property income.. (c)Separate application of limitations on foreign tax credit for imported property income (1)In generalSection 904(d)(1) of such Code is amended by striking and at the end of subparagraph (A), by redesignating subparagraph (B) as subparagraph (C), and by inserting after subparagraph (A) the following new subparagraph: 
 
(B)imported property income, and. (2)Imported property income definedSection 904(d)(2) of such Code is amended by redesignating subparagraphs (I), (J), and (K) as subparagraphs (J), (K), and (L), respectively, and by inserting after subparagraph (H) the following new subparagraph: 
 
(I)Imported property incomeThe term imported property income means any income received or accrued by any person which is of a kind which would be imported property income (as defined in section 954(j)).. (3)Conforming amendmentSection 904(d)(2)(A)(ii) of such Code is amended by inserting or imported property income after passive category income. 
(d)Conforming amendments 
(1)Section 952(c)(1)(B)(iii) of such Code is amended— (A)by redesignating subclauses (II), (III), (IV), and (V) as subclauses (III), (IV), (V), and (VI), and 
(B)by inserting after subclause (I) the following new subclause:  (II)imported property income,. 
(2)The last sentence of section 954(b)(4) of such Code is amended by striking subsection (a)(5) and inserting subsection (a)(4). (3)Section 954(b)(5) of such Code is amended by striking and the foreign base company oil related income and inserting the foreign base company oil related income, and the imported property income. 
(e)Effective dateThe amendments made by this section shall apply to taxable years of foreign corporations beginning after the date of the enactment of this Act, and to taxable years of United States shareholders within which or with which such taxable years of such foreign corporations end.  